Detailed Action
Election/Restriction
This application is in condition for allowance except for the presence of claims 11 and 12 directed to an invention non-elected without traverse.  Accordingly, claims 11 and 12 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Schwartz et al (US 2020/0234543 A1) generally discloses a telemetry-based live event wagering system.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
a plurality of sensors configured to capture sensor data from a live event comprising a plurality of plays, wherein the sensor data includes real-time data from tracking sensors on one or more individual players participating in one or more of the plurality of plays in the live event, an in-play sports gaming platform, and a user device, wherein the in-play sports gaming platform is configured to: receive and store the captured sensor data, filter a historical sensor database on similar event data matching a wager ID for an upcoming play, wherein the wager ID identifies individual wagers placed on upcoming plays, determine, before occurrence of the upcoming play, that there is a high correlation between the captured sensor data and the similar event data when a correlation coefficient from the captured sensor data and the filtered data in the historical sensor database is above a predetermined threshold, determine a probability of occurrence of the upcoming play associated with the wager ID, and update wagering odds offered by the in-play sports gaming platform  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        

Examiner Amendment
An examiner’s amendment to the record appears below.  An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance.   Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 11 and 12.